DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 23 June 2022 in which claims 1-27 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12-13, 19, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (PG Pub US 2016/0006609 A1) in view of Saad et al. (PG Pub US 2016/0173366 A1).
Regarding claims 1, 23, Zhao discloses an apparatus and a method.
at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least (fig. 7): 
compute, by a network controller for a primary path of a network (path control element (PCE) 120), a protection path configured to protect a portion of the primary path (“the PCE 120 calculates a primary path and a secondary/local protection path for the plurality of nodes” [0020]); and 
send, by the network controller toward the network, protection path configuration information for the protection path (“distributes the primary path and the secondary/local protection path to the plurality of nodes” [0020]).
However, Zhao does not explicitly disclose the protection path configuration information comprises a mapping of the protection path to an identifier that represents the portion of the primary path.
Nevertheless, Saad discloses “extensions are introduced that allow information regarding node-protection for an adjacency segment (e.g., a merge point address, an identifier to signify protection, etc.) to be carried within an IGP message” [0025], “a device in a segment routed network identifies an adjacency segment between the device and another device in the network. The device also identifies a merge point in the network. A first network path extends between the device and the merge point via the adjacency segment. A bypass network path that does not include the adjacency segment also extends between the device and the merge point. The device generates an interior gateway protocol (IGP) message that identifies the adjacency segment and the merge point. The device provides the IGP message to one or more other devices in the network” [0026].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a mapping of the protection path to an identifier that represents the portion of the primary path because it “allows traffic traversing a segment routing adjacency segment to be protected against the failure of the downstream node” [0025].
Regarding claims 12, 22, Zhao discloses an apparatus and a method. 
at least one processor; and at least one memory including program code; wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least (fig. 7): 
receive, by a node from a network controller, protection path configuration information for a protection path configured to protect a portion of a primary path (“distributes the primary path and the secondary/local protection path to the plurality of nodes” [0020]); and 
support, by the node based on the protection path configuration information, rerouting of packets of the primary path via the protection path (“the local protection route 260 can be used if an issue occurs at LSR 204 or with any of its links” [0022]).
However, Zhao does not explicitly disclose the protection path configuration information comprises a mapping of the protection path to an identifier that represents the portion of the primary path.
Nevertheless, Saad discloses “extensions are introduced that allow information regarding node-protection for an adjacency segment (e.g., a merge point address, an identifier to signify protection, etc.) to be carried within an IGP message” [0025], “a device in a segment routed network identifies an adjacency segment between the device and another device in the network. The device also identifies a merge point in the network. A first network path extends between the device and the merge point via the adjacency segment. A bypass network path that does not include the adjacency segment also extends between the device and the merge point. The device generates an interior gateway protocol (IGP) message that identifies the adjacency segment and the merge point. The device provides the IGP message to one or more other devices in the network” [0026].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a mapping of the protection path to an identifier that represents the portion of the primary path because it “allows traffic traversing a segment routing adjacency segment to be protected against the failure of the downstream node” [0025].
Regarding claims 2, 13, Zhao, Saad discloses everything claimed as applied above. In addition, Zhao discloses the primary path comprises a unicast path based on segment routing, a point-to-multipoint multicast path, or a point-to-multipoint multicast path based on segment routing (“The connections of FIG. 4 comprise point-to-point (P2P) connections. From a local protection perspective, the connections of FIG. 4 are relatively simple. A much more complex problem occurs in multicast (point to multipoint (P2MP)) or multipoint to multipoint (MP2MP) connections” [0024]), wherein the protection path comprises a traffic engineered path computed based on traffic engineering information (“PCE 120 computes paths for MPLS traffic engineering label-switched paths (LSPs) (MPLS-TE LSPs) based on various constraints and optimization criteria” [0019]).
Regarding claims 9, 19, Zhao, Saad discloses everything claimed as applied above. In addition, Zhao discloses the primary path comprises a multicast path without segment routing (“multicast connection” [0025]).
Regarding claims 24, 27, Zhao, Saad discloses everything claimed as applied above. In addition, Zhao discloses the network controller comprises a path computation element (PCE), wherein the protection path configuration information for the protection path is sent toward a path computation client (PCC) (“each LER and all of the internal nodes (not shown) of the network are communicatively coupled by communication links to path control element (PCE) 120. A path computation element protocol (PCEP) is used for communication between a path computation client (PCC) (e.g., LERs 112, 114, 116 and 118) and PCE 120” [0018]).
Regarding claims 25, 26, Zhao, Saad discloses everything claimed as applied above. In addition, Zhao discloses the node comprises a path computation client (PCC) and the network controller comprises a path computation element (PCE) (“each LER and all of the internal nodes (not shown) of the network are communicatively coupled by communication links to path control element (PCE) 120. A path computation element protocol (PCEP) is used for communication between a path computation client (PCC) (e.g., LERs 112, 114, 116 and 118) and PCE 120” [0018]).

Claims 3-4, 7-8, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Saad in view of Filsfils et al. (PG Pub US 2020/0127913 A1).
Regarding claims 3, 14, Zhao, Saad discloses everything claimed as applied above. In addition, Zhao discloses the primary path comprises a unicast path (“a path of a unicast” [0005]).
However, Zhao, Saad does not explicitly disclose based on segment routing.
Nevertheless, Filsfils discloses “using the Segment Routing function of MPLS Binding Segment” [0080].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a path based on segment routing because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].
Regarding claims 4, 15, Zhao, Saad, Filsfils discloses everything claimed as applied above. However, Zhao, Saad does not explicitly disclose the protection path is computed for the identifier that represents the portion of the primary path.
Nevertheless, Filsfils discloses “Paths through the network are determined by a Path Computation Engine and/or based on route advertisements such associated with Binding Segment Identifiers (BSIDs) (e.g., labels, Internet Protocol version 6 addresses)” [0186].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the protection path is computed for an identifier that is configured to represent the portion of the primary path because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].
Regarding claims 7, 17, Zhao, Saad, Filsfils discloses everything claimed as applied above. However, Zhao, Saad does not explicitly disclose the protection path configuration information comprises a description of the protection path.
Nevertheless, Filsfils discloses “Paths through the network are determined by a Path Computation Engine and/or based on route advertisements such associated with Binding Segment Identifiers (BSIDs) (e.g., labels, Internet Protocol version 6 addresses)” [0186], “PCE 219 provisions the corresponding BSID for border node 204 and causes it to be installed in border node 204 to invoke the desired behavior of transporting the packet through network 222 according to a determined path. The corresponding Segment Routing Policy to be applied to packets includes labels/SIDs corresponding to the traversal order through node 205 to node 207. PCE 219 responds to node 201 with the ordered list of SIDs corresponding to nodes 202, 204, 205, 207, 208, and 210” [0081].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a description of the protection path because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].
Regarding claims 8, 18, Zhao, Saad, Filsfils discloses everything claimed as applied above. However, Zhao, Saad does not explicitly disclose the identifier that represents the portion of the primary path comprises a Binding Segment Identifier (BSID).
Nevertheless, Filsfils discloses “Binding Segment Identifiers (BSIDs) (e.g., labels, Internet Protocol version 6 addresses)” [0186].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the identifier that represents the portion of the primary path comprises a Binding Segment Identifier (BSID)because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].
Claims 10-11, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Saad in view of Stewart et al. (PG Pub US 2003/0147344 A1).
Regarding claim 10, Zhao, Saad discloses everything claimed as applied above. However, Zhao, Saad does not explicitly disclose the protection path comprises a sequence of hops, wherein the protection path configuration information comprises, for each of the hops of the protection path, a backup replication segment.
Nevertheless, Stewart discloses “a point-to-multipoint connection on which the source node 10 sends data to two different destinations 12A and 12B. In this simple two-destination connection, the primary node 14-2 is responsible for replicating the traffic on two output working segments 16-3A and 16-3B, and likewise the backup node 18-2 is responsible for replicating the traffic on two output protection segments 20-3A and 20-3B. The nodes 14-2 and 18-2 are referred to herein as a "branching primary node" and "branching backup node" respectively” [0035], fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a sequence of hops, wherein the protection path configuration information comprises, for each of the hops of the protection path, a backup replication segment because “it is preferred that the protection switching for these different streams be carried out independently, so that for example a failure of primary node 14-3B would result in protection switching occurring for the traffic for destination 12B but no protection switching occurring for the traffic for destination 12A” [0035].
Regarding claims 11, 20, Zhao, Saad, Stewart discloses everything claimed as applied above. However, Zhao, Saad does not explicitly disclose a source of the protection path is a node of the primary path, wherein the node includes a replication segment for the primary path, wherein the protection path configuration information comprises a backup replication segment for the protection path and an instruction to modify the replication segment for the primary path to point to the backup replication segment.
Nevertheless, Stewart discloses “a point-to-multipoint connection on which the source node 10 sends data to two different destinations 12A and 12B. In this simple two-destination connection, the primary node 14-2 is responsible for replicating the traffic on two output working segments 16-3A and 16-3B, and likewise the backup node 18-2 is responsible for replicating the traffic on two output protection segments 20-3A and 20-3B. The nodes 14-2 and 18-2 are referred to herein as a "branching primary node" and "branching backup node" respectively” [0035], fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a source of the protection path is a node of the primary path, wherein the node includes a replication segment for the primary path, wherein the protection path configuration information comprises a backup replication segment for the protection path and an instruction to modify the replication segment for the primary path to point to the backup replication segment because “it is preferred that the protection switching for these different streams be carried out independently, so that for example a failure of primary node 14-3B would result in protection switching occurring for the traffic for destination 12B but no protection switching occurring for the traffic for destination 12A” [0035].
Regarding claim 21, Zhao, Saad discloses everything claimed as applied above. However, Zhao, Saad does not explicitly disclose the node is a transit node of the protection path or a terminating node of the protection path, wherein the protection path configuration information comprises a backup replication segment for the protection path.
Nevertheless, Stewart discloses “a point-to-multipoint connection on which the source node 10 sends data to two different destinations 12A and 12B. In this simple two-destination connection, the primary node 14-2 is responsible for replicating the traffic on two output working segments 16-3A and 16-3B, and likewise the backup node 18-2 is responsible for replicating the traffic on two output protection segments 20-3A and 20-3B. The nodes 14-2 and 18-2 are referred to herein as a "branching primary node" and "branching backup node" respectively” [0035], fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the node is a transit node of the protection path or a terminating node of the protection path, wherein the protection path configuration information comprises a backup replication segment for the protection path because “it is preferred that the protection switching for these different streams be carried out independently, so that for example a failure of primary node 14-3B would result in protection switching occurring for the traffic for destination 12B but no protection switching occurring for the traffic for destination 12A” [0035].
Allowable Subject Matter
Claims 5, 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        07/20/2022